Case 1:19-mj-00098-.]I\/|C Document 3 Filed 01/28/19 Page 1 of 11
19 ' 0 0 9 8 JMC
AFFI])AVIT IN SUPPORT OF SEARCH WARRANT

I, Jonathan S. Stewart, a Special Agent (SA) With the Federal Bureau of Investigation
(FBI), Baltimore Division, Baltimore, Maryland, being duly swom, depose and state as follows:

l. l have been a SA With the FBI since May 2018. Prior to my employment With the
FBI, I Was a State Trooper With the Maryland State Police beginning in January 2012. The majority
of my time With the Maryland State Police was spent assigned to a federal high intensity drug
trafficking area (HIDTA) task force, Where l vvas a federally deputized task force officer for both
the Drug Enforcement Administration (DEA) and the Department of Homeland Security,
Homeland Security Investigations (HSI). During that time, l authored dozens of federal search
Warrants in furtherance of investigations, as Wel] as authored multiple Title III affidavits and ran
multiple Wiretap investigations Since being employed With the FBI, I have primarily investigated
federal violations concerning child pornography and the sexual exploitation of children. l have
gained experience through daily Work related to conducting these types of investigations l have
participated in the execution of numerous search warrants, of Which the majority have involved
child exploitation and/or child pornography Offenses. Many of the child exploitation and/or child
pornography search Warrants resulted in the seizure of computers, cell phones, other electronic
media, and other items evidencing violations of federal laws, including various sections of Title
18, United States Code § 2252A involving child exploitation offenses I have also participated in
the execution of numerous search Warrants for online accounts, such as email accounts, online
storage accounts and other online communication accounts related to child exploitation and/or
child pornography In the course of my employment with the FBI, l have observed and reviewed
numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all forms of media

including computer media and Within online accounts.

Case 1:19-mj-00098-.]I\/|C Docu'ment 3 Filed 01/28/19 Page 2 of 11
19 ~ 0 0 9 8 JMG

2. As a federal agent, l am authorized to investigate violations of laws of the United
States and am a law enforcement officer With the authority to execute Warrants issued under the
authority of the United States.

3. This affidavit is made in support of an application for a Warrant to search the
following items (hereinafter referred to as the “TARGET DEVICES”):

a. A black/grey LG smartphone in a green/black case, Model: LM-
XZlOULM, S/N: 803CYJZ0039316; and
b. A black ZTE cellphone, Model: ZTEN817, S/N #: 320E7600A167;

4. The TARGET DEVICES are to be searched for evidence of violations of Title 18,
United States Code, Section 2252A(a)(2) (distribution and receipt of child pornography), Title
18, United States Code, Section 2252A(a)(5)(B) (possession of child pornography) (the
TARGET OFFENSES).

5. The statements in this affidavit are based in part on information and reports
provided by the Maryland Division of Parole and Probation, the Washington County Sheriff’ s
Office, and on my experience and background as a Special Agent of the FBI. Since this affidavit
is being submitted for the limited purpose of securing a search warrant, I have not included each
and every fact known to me concerning this investigation I have set forth only the facts that l
believe are necessary to establish probable cause to believe that evidence, fruits, and
instrumentalities of the violations of the TARGET OFFENSES are located in the TARGET

DEVICES.

Case 1:19-mj-00098-.]I\/|C Document 3 Filed 01/28/19 Page 3 of 11

19'00 9'8JMC

SUMMARY CONCERNING CHILD PORNOGRAPHY, PERSONS WHO

POSSESS AND COLLECT CHILD PORNOGRAPHY AND HOW USE OF

COMPUTERS AND THE INTERNET RELATES 'I`O THE POSSESSION..
RECE]P']` AND DISTRIBUTION OF CHILD PORNOGRAPHY

6. Based on my investigative experience related to child pornography investigations,
and the training and experience of other law enforcement officers with whom I have had
discussions, l have learned that individuals Who utilize the intemet to view and receive images of
child pornography are often individuals who have a sexual interest in children and in images of
children, and that there are certain characteristics common to such individuals, including the
following:

a. lndividuals who have a sexual interest in children or images of children may
receive sexual gratification, stimulation, and satisfaction from contact with children, or from
fantasies they may have viewing children engaged in sexual activity or in sexually suggestive
_poses, such as in person, in photographs, or other visual media, or from literature describing such
activity.

b. Individuals who have a sexual interest in children or images of children may
collect sexually explicit or suggestive materials, in a variety of media, including photographs,
magazines, motion pictures, videotapes, books, slides and/or drawings or other visual media.
lndividuals who have a sexual interest in children or images of children oftentimes use these
materials for their own sexual arousal and gratification Further, they may use these materials to
lower the inhibitions of children they are attempting to seduce, to arouse the selected child partner,
or to demonstrate the desired sexual acts.

c. lndividuals who have a sexual interest in children or images of children
frequently maintain their “hard copies” of child pornographic material, that is, their pictures, tilms,
video tapes, magazines, negatives, photographs, correspondence, mailing lists, books, tape '
recordings, etc., in the privacy and security of their home or Some other secure location.
Individuals who have a sexual interest in children or images of children typically retain pictures,
films, photographs, negatives, magazines, correspondence, books, tape recordings, mailing lists,
child erotica, and videotapes for many years.

d. Lil<ewise, individuals who have a sexual interest in children or images of
children often maintain their collections that are in a digital or electronic format in a safe, secure
and private environment, such as a computer or cell phone, and surrounding area. These collections
are often maintained for several years and are kept close by, usually at the collector’s residence,
or in online storage, email accounts or other online communication accounts, to enable the
individual to view the collection, which is valued highly.

3

Case 1:19-mj-00098-.]I\/|C Document 3 Filed 01/28/19 Page 4 of 11

19~0098JMC

e. lndividuals who have a sexual interest in children or images of children also
may correspond with and/or meet others to share information and materiais, rarely destroy
correspondence from other child pornography distributors/collectors, conceal such
correspondence as they do their sexually explicit material, and often maintain lists of names,
addresses, and telephone numbers of individuals with whom they have been in contact and who
share the same interests in child pornography This data is typically in digital format, and often
maintained on computers, cell phones and in online storage, email accounts or other online
communication accounts.

f. lndividuals who would have knowledge on how to distribute and receive
digital images of child pornography through the use of peer to peer networks and other online
methods would have gained knowledge of its location through online communication with others
of similar interest Other forums, such as bulletin boards, newsgroups, intemet relay chat or other
chat rooms have forums dedicated to the trafficking of child pornography images. lndividuals Who
utilize these types of forums are considered more advanced users and therefore more experienced
in acquiring a collection of child pornography images.

g. lndividuals who have a sexual interest in children or images of children
prefer not to be without their child pornography for any prolonged time period. This behavior has
been consistently documented by law enforcement officers involved in the investigation of child

pomography.

7. Based on my investigative experience related to computer and intemet related
child pornography investigations, and the training and experience of other law enforcement
officers with Whom I have had discussions, I have learned the following:

a. Computers and computer technology have revolutionized the way in which
child pornography is produced, distributed, and utilized. lt has also revolutionized the Way in
which child pornography collectors interact with each other. Child pornography formerly was
produced using cameras and film (either still photography or movies.) The photographs required
darkroom facilities and a significant amount of skill in order to develop and reproduce the images.
As a rcsult, there were definable costs involved with the production of pornographic images. To
distribute these on any scale also required significant resources The photographs themselves were
somewhat bulky and required secure storage to prevent their exposure to the public. The
distribution of these wares was accomplished through a combination of personal contact, mailings,
and telephone calls. Any reimbursement would follow these same paths.

b. The development of computers, smartphones and the intemet have added to
the methods used by child pornography collectors to interact with and sexually exploit children.
Computers, smartphones and the intemet serve four functions in connection with child
pornography These are production, communication, distribution, and storage

" atf

Case 1:19-mj-00098-.]I\/|C Document 3 Filed 01/28/19 Page 5 of 11

19'0098JMC

c. Mobile devices such as laptop computers, smartphones, iPods, iPads and
digital media storage devices are known to be used and stored in vehicles, on persons or other
areas outside of the residence

d. Smartphones have the capability to access the intemet and store
information, such as videos and images. As a result, an individual using a smartphone can send,
receive, and store files, including child pornography, without accessing a personal computer or
la_ptop. An individual using a smartphone can also easily plug the device into a computer, via a
USB cable, and transfer data files from one digital device to another. Many people generally carry
their smartphone on their person.

e. Child pomographers can now transfer photographs from a camera onto a
computer-readable format. With the advent of digital cameras, the images can now be transferred
directly onto a computer A device known as a modern allows any computer to connect to another
computer through the use of telephone, cab`le, or wireless connection E]ectronic contact can be
made to literally millions of computers around the world. The ability to produce child pornography
easily, reproduce it inexpensively, and market it anonymously (through electronic
communications) has drastically changed the -method of distribution and receipt of child

pornography

t`. Child pornography can be transferred via electronic mail or through file
transfer protocols (FTP) to anyone with access to a computer and modem. Because of the
proliferation of commercial services that provide electronic mail service, chat services (i.e.,
“lnstant Messaging”), easy access to the l.nternet, and online file sharing and storage, the computer
is a preferred method of distribution and receipt of child pornographic materials

g. The Intemet and its World Wide Web afford collectors of child pornography
several different venues for obtaining, viewing, and trading child pornography in a relatively
. secure and anonymous fashion. Collectors and distributors of child pornography use online
resources to retrieve and store child pomography, including services offered by Intemet Portals
such as AOI_. Inc., Yahoo! and Google, Inc., Facebook, Dropbox, Instagram, among others The
online services allow a user to set up an account with a remote computing service that provides e-
mail services, file exchange services, messaging services, as well as electronic storage of computer `
files in any variety of formats. A user can set up an online storage account from any computer
with access to the Intemet. Email accounts, online storage accounts, and other online
communication accounts allow users to save significant amounts of data, including email, images,
videos, and other files. The data is maintained on the servers of the providers, and is occasionally
retained by the providers after the user deletes the data from their account.

h. ln my recent investigative experience, as well as recent discussions with law
enforcement officers, I know that individuals who collect child pornography are using email
accounts, online storage acco'unts, and other online communications accounts to obtain, store,
maintain, and trade child pornography with growing frequency, in addition to, or as an alternative
to, the use of personal devices.

5 M

Case 1:19-mj-00093-.]I\/|C Document 3 Filed 01/28/19 Page 6 of 11

19"0098JMG

i. Based on traits shared by collectors, the use of email, online storage
accounts, and other online communication accounts, and the increased storage capacity of
computers and server space over time, there exists a fair probability that evidence regarding the
distribution, receipt and possession of child pornography will be found in the TARGET DEVICES
notwithstanding the passage of time.

j. In addition, computer files or remnants of such files can be recovered
months or even years after they have been downloaded onto a hard drive, deleted, or viewed via
the Intemet. Electronic files downloaded to a hard drive can be stored for years at little to no cost.
Even when such files have been deleted, they may be recoverable months or years later using
readily available forensic tools.

k. When a person “deletes” a file on a home computer, the data contained in
the file does not actually disappear; rather, that data remains on the hard drive until it is overwritten
by new data. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space that is, in space on the hard drive that is not allocated to an active file or that is unused
after a file has been allocated to a set block of storage space for long periods of time before they
are overwritten.

l. In addition, a computer’s operating system may also keep a record of
deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via the Intemet
are automatically downloaded into a temporary Intemet directory or cache. The browser typically
maintains a fixed amount of hard drive space devoted to these files, and the files are only
overwritten as they are replaced with more recently viewed Intemet pages

m. The storage capacity of personal computers has increased dramatically over
the last few years Common and commercially available hard drives are now capable of storing
over 500 GB of data. With that amount of storage space, an individual could store thousands of
video files and/or hundreds of thousands of image files

n. Thus, the ability to retrieve residue of an electronic'file from a hard drive
depends less on when the file was downloaded or viewed than on a particular user’s operating
system, storage capacity, and computer habits Since the storage capacity of hard drives has

increased dramatically over the last several years, it is more likely that the above-described
information will be recovered during forensic analysis

PROBABLE CAUSE
8. On September 14, 2018, Agent K. Moore with the Maryland Division of Parole and
Probation, conducted a visit of Matthew Rhyn Bartles (hereinafter “Matthew Bartles”), the son of
the target of my investigation, Mark Steven Bartles (hereinafter “Mark Bar'tles”), at Matthew
Bartles’ horne located in Hagerstown, Maryland. Agent Moore was conducting a home visit with
Matthew Bartles in reference to a complaint she received that he was communicating online with

tit

6

Case 1:19-mj-00098-.]I\/|C Document 3 Filed 01/28/19 Page 7 of 11
19 - 0 0 9 8 JMQ

a female who portrayed herself as 15 years old. Matthew Bartles was on probation as a result of a
conviction on October 13, 20]5_ of Possession of Child Pomography in the Circuit Court for
Washington County, Maryland. One of the conditions of Matthew Bartles’ probation was that he
was not allowed to possess or access a device that had intemet capabilities

9. During the home visit, Agent Moore asked to view Matthew Bartles’ cell phone.
He complied and handed Agent Moore his cell phone. The home screen of the cell phone was a
picture of a minor female wearing a black halter top and bottoms Matthew Bartles advised that
he thought the female Was an adult. He then provided Agent Moore with two additional cell
phones At this time, Detective Howard Ward with_ the Criminal lnvestigations Unit of the
Washington County Sheriff’s Office responded to the location to conduct a forensic preview of
the cell phones

10. Through the forensic previews, Detective Ward determined that Matthew Bartles
had been communicating with a female who portrayed herself as a l5-year-old. Additionally,
Detective Ward observed a picture of a prepubescent female who was wearing black underwear
and a black bra saved as the cell phone’slbackground picture. Detective Ward also determined
that a second cell phone had intemet capabilities and had browser history searches for “Teen Girl
Peeing I-Ier Panties” and “Skinny Pissy Panties.” The cell phone was last connected to the intemet
on June 27, 2017. The background photograph on this phone was a prepubescent female who was
wearing a two-piece bikini. This phone also contained adult pornography images. Detective Ward
relayed all of the information found on each of the cellular devices to Agent Moore. `

l l . Agent Moore spoke with Matthew Bartles regarding his cell phone usage. Matthew
Bartles admitted to Agent Moore that he started the conversation with the `15-year-old female

utilizing a phone that his father Mark Bartles provided him when they would meet at a Sheetz store

7 . itt

Case 1:19-mj-00098-.]I\/|C Document 3 Filed 01/28/19 Page 8 of 11
19 ~ 0 0 9 8 JMC

located at 18717 Longmeadow Road, Hagerstown, Maryland. Ma_tthew Bartles described the
phone that his father provided him as a black LG smartphone in a green cell phone case. Matthew
Bartles advised he met his father, approximately twice a week for the past several months They
met at the Sheetz and used the free wireless intemet Matthew had set up a K]K1 account and also
reactivated his l\/leetMe2 account on the phone Mark Bartles provided Matthew Bartles also
advised that Mark Bartles sent him the two background images of the prepubescent females that
were displayed on his cell phones

12. Mark Bartles was convicted of Receipt and Possession of Child Pomography in
June 2007 in the United States District Court for the District of Maryland Mark Bartles was also
convicted of Possession of Child Pomography in the Circuit Court for Washington County,
Maryland on August 27, 201 5. Mark Bartles is currently on federal supervised release and state
probation lie is supervised by Agent Moore. A condition of Mark Bartles’ State probation is that
he is not allowed to possess or access a device that has intemet capabilities

13. On September 14, 2018, after interviewing Matthew Bartles, Agent Moore,
Detective Ward, and other investigators conducted an unannounced home visit at Mark Bartles’
rcsidence, room 227 of the State Line lnn motel, located at 18221 Mason Dixon Road, Hagerstown,
Maryland. Mark Bartles answered the door for Agent Moore and she requested to see his cell
phone. He provided Agent Moore with a black ZTE cell phone (Model: ZTENS] 7, Ssz
320E7600Al67, one of the TARGE'I` DEVICES), which was lying on the bed. Agent Moore then
asked Mark Bartles about the black LG smartphone in the green case described by Matthew

Bartles Mark Bartles retrieved a black/grey LG smartphone in a green/black case (Model: LM-

 

l Kik is a free messenger application that lets users send text, pictures videos, and other files to other users
2 MeetMe is a free social media and dating app where users can browse and communicate with other users located

near them.
8
no

Case 1:19-mj-00098-.]I\/|C Document 3 Filed 01/28/19 Page 9 of 11

19*0093JMC

X210ULM, S/N: 803CYJ20039316, the other of the TARGET DEVICES) from the top drawer of
a nightstand next to his bed and gave it to Agent Moore. `He stated that both of the cell phones
belonged to him and that he was the only one who had access to them.

14. While speaking with Mark Bartles, he admitted to Agent Moore that he would meet
his son, Matthew Bartles, at the Sheetz store to use their free wireless intemet. Mark Bartles said
that he went to websites such as “New Star Candy” which would show him images of young girls,
and then he would begin clicking on links which would eventually lead him to images of naked
children He stated that he would delete the images of naked children after viewing them. Mark
Bartles told Agent Moore that he had “an issue” and wished he was not interested in those types
of images

15. During the home visit; Detective Ward forensically previewed both of Mark
Bartles’ cell phones The cell phones were seized and on September 19, 2018, Detective Ward
obtained a search warrant to search the cell phones from a circuit court judge sitting in the Circuit
Court for Washington County.

16. Based on the above information, Mark Bartles was arrested for violating the terms
of his probation Following his arrest, he was transported to the Washington County Sheriff’s
Office for an interview. Mark Bartles was advised of and waived his Mr`randa rights During the
interview, he stated he had a “problem” and that regular pornography does not “do it” for him.
Mark Bartles stated that he began looking at adult pornography while imprisoned, which
progressed into him looking at child pomography. Mark Bartles said he would look at child
modeling sites and would click other links that would eventually take him to child pomography.
He advised that he deleted most of the child pornography images that he looked at. Mark Bartles

said he did not share any child pornography with anyone, but that he sent two images of small

9 if

Case 1:19-mj-00098-.]I\/|C Document 3 Filed 01/28/19 Page 10 of 11
19 " 0 0 9 8 JMO
children in bathing suits via Bluetooth3 to his son, Matthew Bartles Mark Bartles also stated that
he would meet his son at the Sheetz and would utilize his LG cell phone, one of the TARGET
DEVICES, to view photographs of children Mark Bartles said he knew he violated the terms of
his probation by having devices that could connect to the intemet.
SUMMARY

l7. Based on my training and experience, as well as the activity of Mark Bartles
detailed above, l believe that Mark Bartles displays characteristics common to individuals who
access with the intent to view and/or, possess collect, receive, or distribute child pomography.
Based on these characteristics as well as Mark Bartles’ demonstrated continued interest in child
pomography, and because the digital items appear to be accessed and/or controlled by Mark
Bartles, I respectfully submit there is probable cause to believe that the TARGET DEVICES
contain evidence of the distribution receipt, and possession of child pomography.

CONCLUSION

18. Based on the foregoing information probable cause exists to believe that
contraband, and evidence, fruits, and instrumentalities of violations of the TARGET OFFENSES
as set forth herein and in Attachment B, are currently contained in the TARGET DEVICES more
fully described in Attachment A. l therefore respectfully request that a search warrant be issued
authorizing a search of the TARGET DEVICES for the items described above and in Attachment

B, and authorizing the seizure and examination of any such items found therein geo
cN'l't_-"g

- r\ "_":3\\[
./ F\,\_OGGED/

in\ "»

~r"~fl"d" ;rj
fires we

5 ‘?_0\9

 
 
 

\':.\»E‘““‘iaJ

 

3 Bluetooth is a wireless communication protocol that can be used to transfer data directly between
capable devices, including most modern smartphones, without the use of the intemet.

m nl

Case 1:19-mj-00098-.]I\/|C Document 3 Filed 01/28/19 Page 11 of 11

19'0098JMC

Sworn and subscribed before me

this_j_ _LWary, 2019

no RAr§rg r MARK courson
sp sr A`r'as MAcisrRArn JUDGE

 

§§cial Agent Jonathan Stewart

Federal Bureau of lnvestigation

ENnnEo »
Fu.eo._--*" neceon

i_oec:c...---
nn 2 s 2019

g ~_'.RK. Ug.r%gmimu\'»m

